In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Response to Election/Restrictions
Applicant’s election without traverse of Group I claims 18-30 and 33-36 carbon modified catalytically active TiO2 as Ti compound, acetone as the ketone and solvent, citric acid as the inhibitor, cellulose acetate as biopolymer in the reply filed on 03/19/2021 is acknowledged. 
Per discussion with the attorney on the record Mr. Jarrod N. Raphael on January 18, 2017, applicants further elects the carbon-modified titanium dioxide as the catalytically active titanium compound.
The claims 31-32 and 37-38 are withdrawn from consideration. Claims 1-17 are previously canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 18-30 and 33-36 are rejected under 35 U.S.C. 103 as obvious over Holter et al. (WO 2010017989, herein referred to under US 2011/0143067 A1 as the English-language equivalent cited to for page and paragraph, submitted by applicants in IDS), and in view of Schmekel et al. (EP 0383018, enclosed an English translation cited from Google Patent, submitted by applicants in IDS).
Regarding claim 18, Holter et al. teach a process for manufacturing a product for filter-tip cigarettes (Examples 1-6) comprising contacting carbon-modified TiO2 (catalytically active titanium compound) ([0013]-[0015]) with a solution of cellulose 
Although Holter et al. do not specific disclose a hydroxycarboxylic acid as per applicant claim 18, Schmekel et al. teach cigarette filter fibers impregnated with 0.1% wt of citric acid ([0001]-[0028], and claims 1-14).
It would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to combine the citric acid of Schmekel et al. with the process of making filter plugs taught by Holter et al to obtain the invention as specified in the claim 18 as an alternative carboxylic acid and would expect to achieve the same results. 
In particularly cigarette filter impregnated with citric acid increases nicotine retention by the filter and without affecting the condensate yield and drawing resistance (Abstract).
Since both of Holter et al. and Schmekel et al. teach filter use for filter-tip cigarettes, one would have a reasonable expectation of success.
Regarding claims 19-22 and 33-36, as discussed above, the composition taught by the combined references of Holter et al. and Schmekel et al. contains carbon-modified titanium dioxide, cellulose acetate in acetone, citric acid as the instant claims.
Regarding claim 23, although Holter et al. do not specific teach the addition of cellulose in acetone in a two-step process as per applicant  claim 23, it is not considered to provide any unexpected effect from the teaching of Holter et al., especially the reagents and reaction process are same as the instantly claimed. The teachings of Holter et al. is applied only to establish evidence that addition of cellulose 
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). To optimize the process conditions, i. e., the stoichiometric, order of addition, etc. to achieve an acceptable yield and purity of product, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.
Regarding claim 24, as discussed above, although Holter et al. do not specific teach the addition of 0.1-10% wt cellulose in acetone in the first solution in a two-step process as per applicant claim 24, it is not considered to provide any unexpected effect from the teaching of Holter et al., especially the reagents and reaction process are same as the instantly claimed. The teachings of Holter et al. is applied only to establish evidence that addition of cellulose in acetone is known in the art and thus burden is upon applicants to establish evidence as to why one could not or would not from the teaching of Holter et al. add cellulose acetate in a piecemeal fashion. 
Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). To optimize the process conditions, i. e., the stoichiometric, order of addition, etc. to achieve an acceptable yield and purity of product, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.
Regarding claim 25, the composition taught by Holter et al. comprises 26%wt of cellulose acetate in acetone solution as the instant claim.
Regarding claim 26, Holter et al. teach the addition of ultra fine titanium oxide particles to cellulose ester ([0009]).The TiO2 in acetone with cellulose acetate having size 7-25 nm (claims 1-7).
Regarding claims 27-28, the process taught by Holter et al. includes processing the TiO2 with cellulose acetate to give moldings and form filaments with optional additives (Abstract, [0024] and [0030]).
Although Holter et al. do not specific disclose die as per applicant claim 39, it is known an additives including a die.
2 with cellulose acetate containing 0.05-5% which overlaps the instant claimed ranges (<10000 ppm/wt) (claim 11).
The references differ from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732